***Text Omitted and Filed Separately with the Commission
Confidential Treatment Requested
Under 17 C.F.R. Sec. 200.80(b)(4),
200.83 and 240.24b-2

MEDIA DISTRIBUTION AGREEMENT

 

This Media Distribution Agreement ("Agreement") is entered into as of November
7, 2003 ("Effective Date"), between EXABYTE CORPORATION, a Delaware corporation
with principal offices at 2108 55th Street, Boulder, Colorado 80301 and IMATION
CORP., a Delaware corporation with principal offices at 1 Imation Place,
Oakdale, Minnesota 55128.

Whereas Imation and Exabyte are worldwide leaders in the business of
manufacturing, procuring, marketing and distributing removable data storage
media; and



Whereas Imation desires to be the exclusive marketer and distributor of
removable data storage media for Exabyte, and Exabyte desires to give Imation
such exclusivity in exchange for a payment and other consideration;

Now, in consideration of the foregoing and the promises contained in this
Agreement, the parties agree as follows:

1. DEFINITIONS

When used in this Agreement, the following words and phrases shall have the
meaning set forth below:

"Affiliate" means a corporation, company or other entity controlling, controlled
by or under common control with a party.

"Agreement" means this agreement, including any exhibits or other attachments.

"Competing Product Agreement" means any agreement (whether in writing, verbal,
or established by course of dealing) between Exabyte and a data storage media
manufacturer which permits such media manufacturer to sell Products or products
substantially comparable to the Products.

"Exabyte" means Exabyte Corporation and its current and future Affiliates.

"Exabyte Drive" means a data storage tape drive manufactured, procured, marketed
or distributed by Exabyte.

"Gross Margin" means Net Sales less invoice price for purchased Products.

"Imation" means Imation Corp. and its current and future Affiliates.

"Distribution Fee" means the fee described in Section 3.A.

"Patents" has the definition set forth in Exhibit G.

"Trademarks" means all current and future trademarks, service marks, logos and
trade dress used by Exabyte to identify Exabyte Drives and/or Exabyte removable
data storage product media, including but not limited to those trademarks,
service marks, logos and trade dress listed or described in Exhibit A, including
all registrations, applications, renewals, and common law rights pertaining
thereto.

"Products" means all current and future removable data storage media products
manufactured, procured, marketed, or distributed by Exabyte, regardless of
whether such media products are (1) intended for use with an Exabyte Drive, or
(2) bear Trademarks. Products include, but are not limited to, those data
storage media products identified in Exhibit B.

"Net Sales" means net sales as defined by GAAP (including subtracting for
programs, discounts, and rebates, as agreed to by both parties, such programs,
discounts and rebates not to exceed [...***...]%; except that where Imation
sells Imation branded media at a price premium Imation may have larger programs,
discounts, and rebates up to the amount of such price premium).

"Product Specifications" means the standards of quality in materials, design,
manufacturing processes and workmanship for a Product as determined solely by
Exabyte.

"Reseller" means an OEM, wholesaler, dealer, retailer, distributor, or other
reseller that purchases Products for further resale.

 

2. INTELLECTUAL PROPERTY RIGHTS

     A.      Imation is not authorized to use Trademarks except in connection
with the procurement, marketing, advertising, sale and distribution of Products
in accordance with the terms and conditions of this Agreement. This permitted
use shall be exclusive to Imation as set forth in Section 4. Imation shall not
use Trademarks after the termination or cancellation of this Agreement. Imation
agrees to not modify Trademarks, challenge, obtain, or attempt to obtain during
the continuance of this Agreement or at any time thereafter, by registration or
any other method, any right, title, or interest to any of the Trademarks or
trade names or those which may be similar. All right, title, and interest in
such modified Trademarks and trade names shall accrue to the benefit of Exabyte.
Imation shall report to Exabyte any potential, suspected, or actual infringement
of Trademarks of which Imation becomes aware. Imation does not acquire any
proprietary right to Trademarks by Imation's use thereof. Imation may allow
Resellers to use the Trademarks in connection with the promotion, advertisement,
and sale of Products purchased from Imation.

     B.      If Exabyte modifies any Trademark, or if Exabyte adopts any new
trademark, service mark, logo or trade dress, Imation shall be authorized to use
such new or modified mark immediately under the terms and conditions of this
Agreement.

     C.      Exabyte grants Imation the rights set forth in Exhibit G.

*Confidential Treatment Requested

3. DISTRIBUTION FEE.

     A.      Imation shall pay Eighteen Million, Five Hundred Thousand Dollars
($18,500,000.00) to Exabyte as a pre-paid fee for the rights granted to Imation
under this Agreement (the "Distribution Fee"). The Distribution Fee shall be
paid as follows:

               1.      Ten Million Dollars ($10,000,000.00) shall be paid by
Imation within five (5) working days of the Effective Date; and

               2.      Eight Million, Five Hundred Thousand Dollars
($8,500,000.00) shall become due once Imation has been able to sell Products
purchased from Exabyte with monthly Net Sales of at least $3.0 million
($3,000,000.00) over a 30-day rolling period commencing on or after the
Effective Date. Imation shall pay such fee within five (5) working days of the
attainment of the monthly Net Sales as set forth herein.

There shall be no other fees owed by Imation to Exabyte for the rights granted
to Imation under this Agreement. Imation shall pay the Distribution Fee to
Exabyte by wire transfer.

     

B.      Prior to January 1, 2007, Exabyte will not use the Distribution Fee to
accelerate payments to suppliers, repurchase shares of Exabyte stock, or pay
dividends on shares of Exabyte stock, unless agreed to in advance by Imation.
Exabyte will use the Distribution Fee only for the following purposes:



               

(i)      to fund operations;



               

(ii)     to fund development of VXA and related technology and related
automation products, including LTO;



               

(iii)     to repay bank debt;



               

(iv)     to fund cost reduction efforts for Exabyte's drive manufacturing
operations; and



               

(v)      as may be agreed by Imation and Exabyte.



Provided Exabyte uses the Distribution Fee for the foregoing purposes, Exabyte
may otherwise exercise its sole discretion in applying such proceeds.

4. EXCLUSIVITY.

     

A.      Subject to Exhibit C, Exabyte represents and warrants to Imation that no
agreement (whether in writing, verbal or established by course of conduct)
exists on the Effective Date which permits any third party to use any of the
Trademarks on and in connection with the procurement, marketing, advertising,
sale or distribution of Products, except for distribution agreements described
in Section 4.C. Exabyte shall not grant to any third party a license to use any
of the Trademarks on or in connection with the procurement, marketing,
advertising, sale, or distribution of Products, except as may be approved by
Imation in writing.



      B.      Exabyte shall not sell Products, nor shall Exabyte permit any
third party to sell Products (other than (i) Resellers that have purchased
Product from Imation for resale and (ii) subject to Exhibit C), regardless of
whether such products bear any of the Trademarks, to any third party, except for
pack-in of Products with Exabyte Drives where Exabyte has purchased such
Products from Imation as provided in Section 8.E. Subject to Section 8.E,
Exabyte shall sell Products exclusively to Imation.

     

C.      Exabyte is responsible for notifying all Resellers to which Exabyte has
been selling Products prior to the Effective Date of this Agreement that Exabyte
will no longer sell Products to them. Within five (5) days of the Effective
Date, Exabyte shall notify all such Resellers that if they would like to
continue to purchase Products in the future that they should contact Imation
about purchasing such Products from Imation. All such Resellers will be
transitioned to Imation within sixty (60) days of the Effective Date, and
Exabyte shall not supply Products to such Resellers after such date. Imation
will cooperate with Exabyte in collecting media-related accounts receivable
balances due to Exabyte before and after the Effective Date from such Resellers.
[...***...] Exabyte represents and warrants that it has not entered into any
agreement (whether written, verbal or established by course of conduct) to sell
Products directly to any end-user or that if Exabyte has that at Imation's
request Exabyte shall assign and hereby assigns its rights under all such
agreements to Imation for fulfillment by Imation.



     D.      Exabyte shall not enter into any new Competing Product Agreement.
Subject to Exhibit C, Exabyte represents and warrants that there are no
Competing Product Agreements in effect as of the Effective Date. Exabyte also
represents and warrants that, subject to Exhibit C, no third party has the right
to sell VXA cartridged media to any entity other than Exabyte. The terms of
Exhibit H also apply.

     E.      In order to effectuate the Agreement and to ensure that Imation
receives full value under this Agreement, Exabyte agrees to not take any unusual
actions prior to or after the Effective Date which would have the effect of
delaying the installation of Imation as Exabyte's exclusive distributor (subject
to the other terms of this Agreement).

     

F.      Imation represents that it will only purchase VXA technology compatible
finished cartridges and Mammoth I and II technology compatible finished
cartridges from Exabyte during the term of this Agreement and will not purchase
any such products from any third party or otherwise sell such products obtained
from third parties, all subject to (1) Exabyte performing its obligations under
this Agreement, (2) the terms of Exhibit H, and (3) the other terms of this
Agreement.



     

G.      Subject to paragraph F above, nothing in this Agreement shall be deemed
to prohibit or restrict Imation in the manufacture, marketing, distribution or
sale of removable data storage media products bearing brands other than the
Trademarks.



 

*Confidential Treatment Requested

5. PRODUCT PROCUREMENT, LABELING AND PACKAGING

     

A.      Exabyte shall procure Products from suppliers and resell the Products to
Imation. Exabyte will be responsible for managing all suppliers of Products
including entering into and managing supply agreements, qualification of vendors
and products, forecasting, negotiation of purchase prices, and obtaining buffer
inventory. Exabyte will be solely responsible for paying the purchase price and
any applicable royalties for all Products to Exabyte's suppliers.



     

B.      Imation and Exabyte will use their best efforts to work with suppliers
of Products to establish consignment inventories of Products at Imation
locations. If the suppliers are unwilling or unable to establish such
consignment inventories, then Exabyte and Imation will work to limit inventories
at up to 5 Imation-specified locations to no more than fifteen (15) days based
on the past 30 days of Imation sales or agreed upon forecasts.



     

C.      Exabyte shall determine the Product Specifications for the Products, but
shall consider input from Imation. Exabyte shall determine the suppliers that it
uses for the Products, but shall consider input from Imation.



     

D.      Exabyte and Imation shall cooperatively and jointly manage labeling,
packaging configurations and packaging specifications for the Products, provided
that Exabyte is solely responsible for the compliance of Product labeling with
all applicable international, national, state and local laws, rules,
regulations, ordinances and standards.



 

6. SALE OF PRODUCTS TO IMATION

     

A.      Each month Imation shall supply to Exabyte with a written six (6) month
rolling forecast of Imation's demand for Products.



     

B.      Imation shall order Products using purchase orders and/or blanket orders
and releases. Each purchase order or release shall include Product names and
descriptions, part numbers, quantities purchased, routing instructions, shipping
schedule, destination and confirmation of price. Exabyte shall drop ship all
Products to be delivered to Imation, whether subject to consignment arrangements
or otherwise, to any of the up to 5 locations specified by Imation. To the
extent the terms and conditions of any purchase order and/or blanket order and
release conflict with the terms of this Agreement, the terms of this Agreement
shall prevail.



     C.      Shipping terms are FOB shipping point, freight prepaid by Exabyte.
Payment terms are net [...***...] days from date of invoice.

     

D.      Exabyte shall be responsible for shipping all ordered Products to arrive
at Imation locations within agreed lead times. If there is any reason to believe
that Exabyte will be unable to fully supply the forecasted purchase amount, then
Exabyte shall provide Imation with immediate written notice. If a purchase order
for Products is placed by Imation within agreed upon lead times and within
forecasted quantities, and if Exabyte is unable to deliver such Products in a



*Confidential Treatment Requested

timely manner by normal delivery methods, then Exabyte shall have such Products
shipped by air freight at its expense unless the parties agree otherwise.

 

7. PRICE OF PRODUCTS SOLD TO IMATION

     

A.      Exabyte's pricing to Imation will be such that: (1) Exabyte is able to
sell Products to Imation while obtaining at least a [...***...]% Gross Margin on
such sales, and (2) Imation is able to re-sell Products while obtaining at least
a [...***...]% Gross Margin on sales to third parties (in other words, excluding
sales to Exabyte, and as further described in Exhibit H). Imation and Exabyte
negotiated the initial pricing of Products provided in Exhibit B to accomplish
these goals. Additionally, Exabyte agrees to respond within 24 hours to Imation
requests for special bid pricing and to provide information and consultation to
Imation regarding OEM pricing. Specific pricing terms are provided in Exhibit H.



     B.      On a quarterly basis Exabyte and Imation shall negotiate changes to
the price of Products sold by Exabyte to Imation, however Exabyte may reduce
prices to Imation at any time without prior discussion. Exabyte and Imation will
agree on a pricing mechanism for determining pricing from Exabyte to Imation.

     

C.      Prices charged by Exabyte to Imation shall not increase without
Imation's prior written consent, which shall not be unreasonably withheld.
Exabyte will use commercially reasonable efforts and will cooperate with its
suppliers so that the price that Imation pays Exabyte for Products is
competitive. This effort and cooperation by Exabyte and its suppliers will
include periodic review, enhancement, and improvement of manufacturing costs,
production technology and/or know-how. Exabyte is expected to conduct programs
with its suppliers that reduce its suppliers' cost of manufacture each calendar
quarter. Notwithstanding anything to the contrary herein, the parties agree to
use best efforts so that each party is able to maintain Gross Margins of at
least [...***...]%.



 

8. RESALE OF PRODUCTS BY IMATION

     

A.      Imation shall determine and manage Imation's distribution of Products in
Imation's sole discretion, including whether and to what extent Imation will
sell Products through Resellers or directly to end-users, but shall consider
input from Exabyte.



     

B.      Imation shall unilaterally determine the prices, private labeling, and
other terms and conditions of Imation's resale of Products to Resellers,
end-users, and other third parties in Imation's sole discretion.



     

C.      Imation shall be responsible for market development of Products bearing
the Trademarks, although the parties agree that it is expected that there will
be limited need for media market development as most if not all marketing will
be done by Exabyte through the marketing of Exabyte Drives.



*Confidential Treatment Requested

     D.      Imation will sell Products to Exabyte at Imation's cost plus
[...***...]% for Exabyte's internal use, including manufacturing consumption,
engineering, and quality control. Such Product sales are "as is".

     E.      Imation will sell Products to Exabyte at Imation's cost plus
[...***...]% for re-sale packed-in with Exabyte Drives, provided that the total
number of units packed-in by Exabyte in any calendar quarter shall not exceed 5%
of the total number of units sold to Imation for such format of Products in such
calendar quarter. Such Product sales are "as is". Exabyte may sell Products to
third parties only as provided in this Section 8.E.

 

9. CUSTOMER SUPPORT REQUIREMENTS.

     

A.      The parties acknowledge and agree that Exabyte is relying upon Imation
as the exclusive marketer and distributor of removable data storage media for
Exabyte.



     B.      Transition of Resellers. So as to maintain the continuity of supply
of Product to Resellers, Imation will immediately commence accepting Reseller
purchase order(s) as soon as Exabyte has provided notification under Section 4.c
of this Agreement.

     C.      Performance. Imation acknowledges its obligation to competently
perform as a distributor and to meet customers' reasonable expectations
regarding supply of Products to such customers, including the following:

               1.      To maintain a well-trained and well-managed sales force
capable of and committed to maximizing sales of Products through proper means
and maintaining Exabyte's good will in the marketplace;

               2.      To promptly fill and manage orders for Products;

               3.      To maintain adequate warehousing of Products; and

               4.      To extend credit to customers on commercially reasonable
terms.

If Exabyte is concerned that Imation is not meeting Imation's obligations
hereunder, Exabyte shall so inform Imation and the parties will discuss what
steps Imation and/or Exabyte can take to improve the situation. If the parties
are unable to mutually agree on such steps or are otherwise unable to improve
the situation, the parties shall resolve such situation pursuant to the dispute
resolution provisions of Section 21 of this Agreement.

 

10. PRODUCT QUALITY, WARRANTY RETURNS, AND CUSTOMER SUPPORT

     

A.      Exabyte shall be responsible for Product quality, including managing
supplier compliance with Product Specifications, and shall maintain adequate
quality controls.



*Confidential Treatment Requested

     

B.      Exabyte and Imation will jointly agree upon (i) returned goods processes
and disposition, and (ii) procedures, processes and responsibilities for
warranty, technical and other customer support. A draft outline of the returned
goods process to be followed by the parties is set forth in Exhibit D.



     

C.      If the parties agree that Imation will handle warranty support for
Products sold by Imation, Imation may follow its normal procedures for
verification of the validity of warranty claims such as (i) requiring return of
Product for testing, (ii) requiring proof of purchase, (iii) verification that
the customer's claim has been made within the warranty period, and (iv)
verification that the Product fails to comply with the applicable product
warranty.



     

D.      If Imation provides warranty support, as set forth in Section 10.C
above, on Product that Imation did not sell (i.e., product sold by Exabyte prior
to the Effective Date) and if Imation replaces or refunds the purchase price of
that Product, then Exabyte will reimburse Imation on a monthly basis for the
cost to Imation of the replacement Product, plus shipping and a $4.00 per
cartridge processing fee.



     

E.      Exabyte will promptly inform Imation of any situation that may adversely
affect the availability or quality of the Products. In cases of epidemic media
problems, Exabyte will provide Imation with a customer communication and
resolution action plan. Imation will review the plan and proposed resolution
prior to implementation.



     

F.      If (i) Imation initiates a recall or replacement of any Product where
both parties reasonably determine that a material customer satisfaction,
quality, safety, or compliance problem exists, or (ii) Exabyte initiates a
recall or replacement of any Product for any reason, then Exabyte shall be
responsible for expenses incurred by Imation, Imation's Resellers and/or
end-users which are reasonably related to the recall or replacement.



 

11. MEETINGS, REVIEWS AND REPORTS

     

A.      Within thirty (30) days after the close of each calendar quarter Exabyte
will provide Imation with data regarding past and projected future Exabyte Drive
shipments.



     

B.      Within thirty (30) days after the close of each month Exabyte shall
provide the following reports to Imation:



               

(i)      Unaudited income statement for month and year to date;



               

(ii)     Unaudited cash flow statement for month and year to date; and



               

(iii)    Unaudited balance sheet for month.



     

C.      Within thirty (30) days after the close of each calendar quarter Exabyte
shall provide the following reports to Imation: Projected income statement,
projected cash flow statement and projected balance sheet for next quarter and
to the end of the current calendar year.



     

D.      Within ninety (90) days of the end of each calendar year Exabyte shall
provide Imation with audited balance sheets and statements of operations, cash
flows, and related notes and schedules for the calendar year just ended.



     

E.      Exabyte shall review, in a manner which it determines most appropriate,
its financial situation for Imation at the end of each fiscal quarter.



     

F.      Representatives of Exabyte and Imation shall communicate monthly, either
face-to-face of via teleconference, to discuss progress and status of the
marketing and distribution of Products, quality issues, and corrective action
plans.



     

G.      Representatives of Exabyte and Imation shall communicate quarterly,
either face-to-face of via teleconference, to review Exabyte's technical
programs.



     

H.      Representatives of Exabyte and Imation shall communicate quarterly,
either face-to-face of via teleconference, to negotiate changes to the price of
Products sold by Exabyte to Imation. Under no circumstances shall such
communications involve Imation's pricing of any Products to Imation's Resellers
or other customers.



 

12. OTHER AGREEMENTS OF THE PARTIES.

     

A.      Exabyte grants to Imation the right to designate an observer on
Exabyte's Board of Directors without voting rights. Such observer shall be an
Imation employee at the Director level or above and mutually acceptable to
Exabyte and Imation.



     

B.      In order to secure Exabyte's performance of all obligations to Imation
under this Agreement, Exabyte grants to Imation as a second subordinated
security interest (second to Silicon Valley Bank or other successor senior
lender) in all of Exabyte's intellectual property, including Patents and
Trademarks. Exabyte shall use its best efforts to terminate existing guarantees
of over advance security with Silicon Valley Bank or such other successor senior
lender within thirty (30) days after Imation has made the second payment
described in Section 3.A.



     

C.      Exabyte and Imation will look for opportunities to leverage Imation's
worldwide sales and distribution organization to sell Exabyte Drives and other
Exabyte hardware.



     

D.      Exabyte and Imation will cooperatively assess moving the Exabyte Drive
kitting operation to an Imation facility.



     

E.      Exabyte and Imation will work together to obtain VXA adoption in
additional OEM accounts.



     

F.      Exabyte and Imation will work together on developing new product
concepts and possibly new product development programs.



     

G.      Exabyte and Imation will execute the draft "100 Day Plan" set forth in
Exhibit E.





13. WARRANTIES

     

A.      Exabyte warrants to Imation that Exabyte will have good title to the
Products which it sells to Imation under this Agreement and that all such
Products shall be free and clear from any security interest or any other lien or
encumbrance at the time of delivery to Imation.



     B.      Exabyte warrants to Imation that each Product which it sells to
Imation under this Agreement will comply with the Product Specifications and
shall be free from defects in material workmanship for the normal lifetime of
such Product. REMEDIES ARE LIMITED TO THE REPAIR OR REPLACEMENT OF PRODUCT AT
EXABYTE'S OPTION WITHOUT COST TO IMATION, EXCEPT IMATION SHALL PAY FREIGHT
CHARGES FOR ANY PRODUCT RETURNS UNDER THIS SECTION TO EXABYTE FOR PRODUCT THAT
IS FREE FROM DEFECTS IN MATERIAL AND MANUFACTURE.

     C.      Exabyte warrants that (1) it has not received any notice from third
parties alleging that Products infringe a third party patent or offering a
license to Exabyte for same, and (2) to Exabyte's knowledge no third party
patent is infringed by Products. Exabyte has/will obtain licenses or believes it
does not need a license for the issues listed in Exhibit F.

     D.      Exabyte warrants that (1) it has not received any notice from third
parties alleging that the use of Trademarks on Products infringes a third party
trademark or offering a license to Exabyte for same, and (2) to Exabyte's
knowledge no third party trademark is infringed by the use of Trademarks on
Products.

     

E.      Each party hereby represents and warrants that (i) it is duly organized
and validly existing under the laws of the state of its incorporation and has
full corporate power and authority to enter into this Agreement and to carry out
the provisions hereof; (ii) it is duly authorized to execute and deliver this
Agreement and to perform its obligation hereunder; (iii) this Agreement is a
legal and valid obligation binding upon it and enforceable in accordance with
its terms; and (iv) the execution, delivery and performance of this Agreement by
it does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any law
or regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.



     

F.      Neither party MAKES any OTHER WARRANTIES TO the other party, EXPRESS OR
IMPLIED, AND SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.



 

14. TERM AND TERMINATION

     

A.      This Agreement is effective as of the Effective Date and remains in
effect unless and until terminated. This Agreement may only be terminated as
provided in this Section 14.



     

B.      If any party is in material default in performance of its obligations
under this Agreement, the other party may provide written notice of default to
the party in default. If the party in default remains in material default ninety
(90) days after receipt of such notice, the party providing such notice may
terminate this Agreement upon written notice to the party in default. If this
Agreement is terminated by Imation due to a material default by Exabyte, Exabyte
shall immediately pay to Imation a pro-rata refund of the Distribution Fee
(pro-rated based upon 10 years from the Effective Date).



     

C.      Imation may elect to terminate this Agreement upon one hundred eighty
(180) days written notice to Exabyte. Imation will not be entitled to a refund
of any portion of the Distribution Fee based upon a termination for convenience
under this Section 14.C.



     

D.      Sections 10.A, 13, 16, 17 and 19 shall survive termination of this
Agreement.



     

E.      If this Agreement is terminated for any reason under this Section 14,
any licenses or rights to use Patents or Trademarks or other intellectual
property of Exabyte granted to Imation hereunder shall terminate.



 

15. FAILURE TO PERFORM AND/OR BANKRUPTCY

     

A.      If:



               

(i)      a receiver or receiver-manager is appointed in respect of Exabyte's
business,



               

(ii)     a petition in bankruptcy is instituted by or against Exabyte and, if
instituted against Exabyte, is not dismissed within sixty (60) days of filing,



               

(iii)    Exabyte makes a general assignment for the benefit of its creditors, or



               

(iv)    Exabyte is in material default in performance of its obligations under
this Agreement and remains in material default ninety (90) days after receipt of
notice of default from Imation,



then (1) Imation may elect to source any and all Products directly from
Exabyte's sources of supply or manufacture Products itself or have a third party
manufacture such products for sale by Imation; and (2) Imation may purchase
Exabyte Drives directly from Exabyte's sources of supply for resale by Imation.
In the event that Imation exercises its rights under either (1) or (2) above
following the occurrence of any of the events (i) through (iv) above, and
Exabyte is subsequently able to cure such condition, then Imation's right to
source from third party suppliers, to manufacture Products or to cause a third
party to manufacture Products shall immediately terminate, and the other terms
and conditions of this Agreement shall otherwise continuein full force and
effect as though no such condition had occurred.

     

B.       [...***...]



     

C.      If Exabyte ceases commercializing VXA technology Drives prior to
December 31, 2007, then: (1) at Imation's request, Exabyte shall grant Imation a
perpetual, worldwide, non-exclusive license, without right to sublicense, under
Exabyte's intellectual property to make, have made, import, use, offer to sell,
and sell VXA technology Drives for a royalty of [...***...]% of Imation's net
sales of such drives, and (2) Imation may purchase such drives from Exabyte's
sources of supply for resale by Imation.



     

D.      Imation and Exabyte agree that it is their intention that the rights
granted to Imation in Exhibit G should survive any bankruptcy proceeding
pursuant to Section 365(n) of the U.S. Federal Bankruptcy Code.



 

16. INDEMNIFICATION

Exabyte shall defend, indemnify and hold harmless Imation and its directors,
officers, employees, agents, and successors and assigns from any third-party
claims, demands, actions, causes of action, losses, liabilities, costs and
expenses (including reasonable attorneys' fees), (i) of trademark infringement
or similar claims arising from Imation's use of the Trademarks in compliance
with this Agreement, (ii) alleging that any Product or any part thereof as
supplied by Exabyte to Imation infringes, contributorily infringes or
misappropriates any patent, copyright, trademark, trade secret or other
intellectual property right of any third party, or (iii) arising from or
relating to any breach of Exabyte's duties under this Agreement or any
representations or warranties contained herein. In the event of such a claim,
the Imation Indemnified Parties will (i) provide written notice to Exabyte, (ii)
inform Exabyte of any subsequent written communications related to the claim,
(iii) give Exabyte control of the defense of the claim, and (iv) fully cooperate
with Exabyte in the defense of the claim at Exabyte's expense.

Imation shall defend, indemnify and hold harmless Exabyte and its directors,
officers, employees, agents, and successors and assigns from any third-party
claims, demands, actions, causes of action, losses, liabilities, costs and
expenses (including reasonable attorneys' fees), arising from or relating to any
breach of Imation's duties under this Agreement or any representations or
warranties contained herein, including without limitation Imation's obligations
with respect to Exabyte's Trademarks. In the event of such a claim, the Exabyte
Indemnified

Parties will (i) provide written notice to Imation, (ii) inform Imation of any
subsequent written communications related to the claim, (iii) give Imation
control of the defense of the claim, and (iv) fully cooperate with Imation in
the defense of the claim at Imation's expense.

 

17. LIMITATION OF LIABILITY

NEITHER PARTY WILL, UNDER ANY CIRCUMSTANCES, BE LIABLE TO THE OTHER PARTY FOR
ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL LOSS OR DAMAGES OF ANY KIND
(INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS, SAVINGS, GOODWILL, BUSINESS OR
BUSINESS OPPORTUNITY, LOSS OF USE OR INTERRUPTION OF BUSINESS OR LOSS OF DATA)
RESULTING FROM OR IN ANY WAY RELATED TO PRODUCT, THIS AGREEMENT OR THE
TERMINATION OF THIS AGREEMENT. This limitation applies regardless of the form of
action, whether the damages or other relief sought are based on breach of
warranty, breach of contract, tort (including negligence), strict product
liability, or any other legal or equitable theory even if the relevant party has
been advised of the possibility of such damages. This limitation does not apply
to claims for personal injury by a third party arising out of (i) any product
defect, (ii) any breach of warranty, or (iii) the negligence of either party to
this Agreement.

 

18. INSURANCE

     A.      Each party shall maintain workers' compensation insurance as
required by any applicable law or regulation having jurisdiction over its
employees. Each party shall maintain employers liability insurance in amounts
not less than $1,000,000 each accident for bodily injury by accident and
$1,000,000 each employee for bodily injury by disease.

     

B.      Each party shall maintain either Comprehensive General Liability
Insurance or Commercial General Liability Insurance, including Premises and
Operations; Products and Completed Operations; Contractual Liability; Broad Form
Property Damage (including Completed Operations); and Personal Injury and
Advertising Liability. Comprehensive General Liability policy limits will not be
less than a Combined Single Limit for Bodily Injury, Property Damage, and
Personal Injury Liability and $1,000,000 per occurrence and $1,000,000
aggregate. Commercial General Liability (Occurrence) policy limits will be not
less than $1,000,000 per occurrence (combined single limit for bodily injury and
property damage), $1,000,000 for Personal Injury Liability, $1,000,000 Aggregate
for Products and Completed Operations, and $2,000,000 General Aggregate.



     

C.      Upon request, either party will furnish Certificates of Insurance to the
other party. The Certificate of Insurance will provide that there will be no
cancellation or reduction of coverage without thirty (30) days prior written
notice to the other party. All insurance policies will be written by a company
authorized to do business in the territory and jurisdiction where the project is
located. Any and all deductibles or self-insured retention on referenced
insurance coverages must be borne solely by the insured party. In no event will
the coverage or limits of any insurance maintained by a party pursuant to this
Agreement, or the lack or unavailability of



any other insurance, limit or diminish in any way that party's obligations or
liability to the other party under this Agreement.

 

19. CONFIDENTIALITY

     

A.       "Confidential Information" means all information pertaining to subject
matter of this Agreement which is disclosed by either party to the other party:



               

(i)      in writing and marked to indicate it is confidential at the time of
disclosure;



               

(ii)     in any manner and indicated to be confidential at the time of
disclosure and thereafter is also summarized and marked to indicate it is
confidential in a written memorandum delivered to the receiving party within
thirty (30) days of the disclosure; or



               

(iii)    in the form of tangible products or materials transmitted to the
receiving party with an accompanying written memorandum.



Confidential Information also includes information which the receiving party has
a reasonable basis to believe is confidential information of the disclosing
party, regardless of whether marked.

     

B.      Each party may use the other party's Confidential Information only for
the purposes of this Agreement.



     

C.      The recipient shall not disclose Confidential Information of the other
party to any third party without written permission from the disclosing party.
The recipient shall protect the disclosed Confidential Information by using the
same degree of care, but no less than a reasonable degree of care, to prevent
the unauthorized disclosure of the Confidential Information as the recipient
uses to protect its own confidential information of a like nature.



     

D.      If a recipient is required by judicial or administrative process to
disclose Confidential Information of the other party, the recipient shall
promptly notify the disclosing party and allow the disclosing party a reasonable
time to oppose such process.



     

E.      This Section 19 imposes no obligation upon a recipient with respect to
information that:



          

(a)      was in the possession of the recipient party before receipt from the
disclosing party;



          

(b)      is or becomes available to the public through no fault of the recipient
party;



          

(c)      is received in good faith by the recipient from a third party and is
not subject to any obligation of confidentiality owed to the third party; or



          

(d)      is independently developed by the recipient party without reference to
the comparable information received under this Agreement.



     

F.      If this Agreement is terminated, each party will return all Confidential
Information received from the other party upon request, except that each party
may retain in the office of its legal counsel one copy of written information
for record keeping purposes only.



     G.      A recipient's duties under this Section 19 with respect to any item
of Confidential Information expire five (5) years from the date of disclosure.

     H.      Except as otherwise required by U.S. Securities law, the terms of
this Agreement are to be treated as Confidential Information under the terms of
this Agreement and shall remain confidential for ten (10) years from the
Effective Date, notwithstanding Paragraph 19.G. above.

 

20. NOTICES

     

A.      All notices required or permitted under this Agreement shall be in
writing and sent by facsimile transmission, express mail, courier or prepaid
certified mail, return receipt requested addressed as follows:



     if to Imation:

     if to Exabyte:

 

 

Imation Enterprises Corp.

Exabyte Corporation

1 Imation Place

2108 - 55th Street

Oakdale, Minnesota 55128

Boulder, Colorado 80301

Attention: Business Manager, Exabyte Products

Attention:

 

Fax:

 

 

     with a copy to:

     with a copy to

 

 

Imation Enterprises Corp. Legal Affairs

Exabyte Corporation

1 Imation Place

2108 - 55th Street

Oakdale, Minnesota 55128

Boulder, Colorado 80301

Attn: Contract #2003-1002

Attn: Legal Department

Fax: (651) 704-5951

Fax: (303) 417-7142

Notices sent by facsimile transmission or by courier shall be deemed to have
been given on the date of delivery. Notices sent by express or prepaid certified
mail shall be deemed to have been given two (2) days after the date of mailing.
Either party's address for notice may be changed in accordance with this
Section.

 

21. DISPUTE RESOLUTION

 

     

A.      Any and all disputes arising between the parties pertaining to or
arising out of this Agreement shall be resolved in the following order of
preference:



          

(a)      by good faith negotiation between representatives of Imation and
Exabyte who have authority to fully and finally resolve the dispute;



          

(b)      if necessary, by non-binding mediation at a location acceptable to both
parties using a neutral mediator having experience with the industry in
accordance with the rules of the Center for Public Resources (with costs shared
equally); or



          

(c)      as a last resort only, by litigation.



This Section shall not preclude either party from taking whatever actions are
necessary to prevent immediate, irreparable harm to its interests.

 

22. PUBLIC STATEMENTS

The parties may make public statements, including press releases, as
appropriate, describing the commencement of marketing activity under this
Agreement. Imation shall give Exabyte the opportunity to review and approve the
content of all public statements proposed to be made by Imation related to this
Agreement. Exabyte shall give Imation the opportunity to review and approve the
content of all public statements proposed to be made by Exabyte related to this
Agreement. Approval shall not be unreasonably withheld or delayed. In no event
shall a party's review of the contents of a proposed public statement make such
party liable for the contents of the other party's statement.

 

23. GENERAL

     A.      Neither party may assign its rights or delegate its duties under
this Agreement without the prior written consent of the other party, except as
part of the sale or other transfer of all or substantially all of the business
of a party to which this Agreement relates. Exabyte shall not sell or otherwise
transfer all or substantially all of its business to which this Agreement
relates unless all rights and obligations of Exabyte under this Agreement are
assigned to and assumed by the purchaser or other assignee of such business.
This Agreement shall be binding upon the parties, their successors, and
permitted assignees. In the case of such an assignment or other transfer by
Exabyte, prior to such transfer, the purchaser/assignee must agree to use its
best commercially reasonable efforts to continue the business of Exabyte (i.e.,
selling drives).

     B.      If Exabyte acquires, is acquired by or merges with another data
storage device or data storage media manufacturer or distributor, the
definitions of Products and Trademarks would be deemed to mean (i) all removable
data storage media products manufactured, procured, marketed or distributed by
Exabyte immediately prior to such acquisition or merger ("Current Products"),
(ii) all future modifications and developments of such Current Products, (iii)
all new products developed on the migration path for such Current Products, (iv)
all new products using

Exabyte technology, and (v) all trademarks, service marks, logos and trade dress
used to identify any of the foregoing. Exabyte and Imation will meet to discuss
and cooperatively determine whether and to what extent this Agreement shall
apply to products of the other company which is acquiring, being acquired by or
merging into Exabyte.

     

C.      This Agreement shall not be construed as creating a partnership, joint
venture, agency or other similar relationship or business arrangement between
the parties. Neither party is authorized to make any warranties, guarantees,
contracts or other commitments on behalf of the other party. Each party shall be
responsible for its own employees and in no event shall an employee of either
party be deemed an employee of the other party.



     

D.      Except for any payments by either party under this Agreement, neither
party shall be responsible for delays or failure in the performance of its
obligations under this Agreement due to fire, storm, flood, Act of God,
rebellion, riot, explosion, labor disturbances, sabotage, shortage of utilities,
fuel and/or energy, embargo, expropriation of plant and/or raw materials by
Federal or state authority, disaster, government requirements or regulations,
restrictions imposed by law or any other cause not within the reasonable control
of such party, provided however than the party whose performance is affected by
such cause shall take all reasonable steps to mitigate the impact of such cause
on the other party.



     

E.      Any failure or delay by either party in exercising any right or remedy
will not prohibit such party from exercising such right or remedy at a later
time.



     

F.      No part of this Agreement may be waived, modified, amended or
supplemented in any manner whatsoever (including a course of dealing or of
performance or usage of trade) except by a written document signed by duly
authorized representatives of the parties.



     

G.      The validity, construction and performance of this Agreement and the
relationship of the parties under this Agreement shall be governed by the laws
of the State of Delaware without regard to conflict of laws rules.



     

H.      EACH PARTY IRREVOCABLY WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY CLAIMS OR DISPUTES ARISING OUT OF THIS AGREEMENT.



     

I.      This Agreement and the Equity Agreement constitute the entire agreement
between the Parties and supersede all prior communications, representations,
understandings, and agreements, if any, whether written or oral, between the
Parties with respect to such subject matter.



     

J.      If any provision of this Agreement is found to be invalid or
unenforceable by a court of competent jurisdiction, such partial invalidity
shall not affect the enforceability of any other provisions in this Agreement,
which shall remain in full force and effect. The unenforceable or invalid
provision shall be changed and interpreted so as to best accomplish the
objectives of the parties as indicated in such unenforceable or invalid
provision, subject to applicable law and court decisions.



     

K.      This Agreement may be executed in counterparts all of which taken
together shall constitute one single agreement between the parties. A facsimile
transmission of the executed signature page of this Agreement shall constitute
due and proper execution of this Agreement.



 

IN WITNESS WHEREOF authorized representatives of the parties have signed this
Agreement on the date(s) set forth below, to be effective as of the Effective
Date stated above.

 

 

 

EXABYTE CORPORATION

IMATION CORP.

By:/s/ Tom W. Ward

By:/s/ William T. Monahan

Print Name: Tom W. Ward

Print Name: William T. Monahan

Title: CEO and President

Title: President & CEO

Date: 11/7/03

Date: November 7, 2003